NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3197-18T1
                                                                   A-3271-18T1
                                                                   A-3526-18T1


PINE BROOK CARE CENTER,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

MICHAEL D'ALESSANDRO,

          Defendant,

and

MARYANNE D'ALESSANDRO
and NANCY D'ALESSANDRO,

          Defendants-Appellants/
          Respondents,

and

ANTOINETTE SENFT,

     Defendant-Appellant/
     Cross-Respondent.
_____________________________
            Argued September 23, 2020 - Decided November 23, 2020

            Before Judges Vernoia and Enright.

            On appeal from the Superior Court of New Jersey, Law
            Division, Middlesex County, Docket No. L-4774-17.

            Jon-Henry Barr argued the cause for appellant/cross-
            respondent Antoinette Senft (Barr & Gulyas, LLC,
            attorneys; Jon-Henry Barr, of counsel and on the
            briefs).

            Howard R. Rabin argued the cause for appellants
            Maryanne D'Alessandro and Nancy D'Alessandro.

            Kevin S. Englert argued the cause for respondent/cross-
            appellant Pine Brook Care Center (Law Office of
            Laurie M. Fierro, PA, attorneys; Laurie M. Fierro, of
            counsel; Kevin S. Englert, on the briefs).

PER CURIAM

      This matter began as a collection case brought by plaintiff Pine Brook

Care Center for sums due for nursing home services rendered to Michael

D'Alessandro (Michael). 1 Plaintiff asserted various causes of action against

Michael's daughters, defendants Maryanne D'Alessandro (Maryanne), Nancy

D'Alessandro (Nancy), and Antoinette Senft (Antoinette) (collectively




1
   Because three of the parties share the same surname, D'Alessandro, we use
first names for clarity and ease of reference. We intend no disrespect in doing
so.
                                                                       A-3197-18T1
                                      2
defendants), claiming they are personally liable for sums due for Michael's

nursing home care.2

      The court granted defendants summary judgment on plaintiff's various

causes of action, finding the Nursing Home Act (NHA), N.J.S.A. 30:13-1 to -17,

and more particularly, N.J.S.A. 30:13-3.1(a)(2), "shields . . . defendants from

liability as [the statute] prohibits third parties from incurring liability for bills

of nursing home residents," but the court denied defendants' requests for

attorney's fees. During the litigation, the court also denied plaintiff's motion for

an extension of the discovery period, its motion for reconsideration of the denial,

and its motion to strike Maryanne's answer for failing to provide discovery. The

litigation ended in the trial court when the court granted plaintiff's summary

judgment motion on Nancy's and Antoinette's counterclaims.

      In A-3271-18, plaintiff appeals from orders granting defendants summary

judgment, denying its request for an extension of discovery and for

reconsideration of the denial, and denying its motion to strike Maryanne's

answer.   In A-3197-18, Antoinette appeals from the court's order granting


2
   Maryanne is variously referred to in the trial court record as "Maryanne,"
"Maryann," and "Mary Ann." We employ the first of these monikers because
that is the name used to identify her in the caption of the complaint and, to our
knowledge, there was no order entered changing that designation.


                                                                             A-3197-18T1
                                         3
plaintiff's motion for summary judgment on her counterclaim and denying her

request for an award of attorney’s fees under N.J.S.A. 30:13-4.2 and -8. In

A-3526-18, Maryanne and Nancy appeal from an order denying their motions

for attorney's fees.3 We consolidated A-3271-18 and A-3197-18, scheduled

them back-to-back with A-3526-18, and address the issues presented in the

appeals in this opinion.

      Based on our review of the record and the arguments of the parties, we

affirm in part, reverse in part, vacate in part, and remand for further proceedings.

                                         I.

      Resolution of many of the issues in this appeal is dependent on the validity

of the court's orders granting defendants summary judgment on plaintiff's

claims. In our review of the record before the court on defendants' summary

judgment motions, we accept the facts and all reasonable inferences therefrom

in the light most favorable to plaintiff because it is the party against whom

summary judgment was entered. Brill v. Guardian Life Ins. Co. of Am., 142

N.J. 520, 540 (1995). Applying that standard, we first detail the facts pertinent

to defendants' motions for summary judgment.



3
   In A-3526-18, plaintiff cross-appealed from the same orders that are the
subject of its appeal in A-3271-18.
                                                                            A-3197-18T1
                                         4
      Plaintiff "owns and operates a long-term skilled nursing [home] facility"

that accepts Medicaid benefits in payment of its residents' fees and costs. In

October 2016, Michael was admitted to the facility, and he remained a resident

through the March 2019 entry of the trial court's final order.

      More than two years prior to his admission, on April 24, 2014, the

Chancery Division entered an order finding Michael "a vulnerable adult and an

incapacitated person," and appointing Antoinette, Nancy, and Maryanne as his

guardians. On November 14, 2014, the court entered an order at the guardians'

request authorizing disbursement of the net proceeds from a $185,000 sale of

real property and requiring deposit of the proceeds into a guardianship account

for Michael's "benefit and welfare."

      In October 2016, Tina Manganella was the nursing home's admission

director. Prior to the October 7, 2016 admission of Michael into plaintiff's

nursing home, Manganella informed Antoinette that Michael would be admitted

as a private-pay-rate resident because "he was not eligible for Medicare [at the]

time and . . . he was not already qualified for Medicaid." Antoinette informed

Manganella "she was working with [a third-party service] to begin the Medicaid

application process."    Antoinette supplied Manganella with the telephone




                                                                         A-3197-18T1
                                        5
number of a third-party service's representative "as proof the process [of

applying for Medicaid] had begun."

      On the day of Michael's admission to the nursing home, Antoinette and

Nancy appeared at the facility "and were later joined by [Maryanne]."

Manganella explained the admissions paperwork to Antoinette and Nancy, and

Manganella was told the family would not use a third-party service to apply for

Medicaid benefits for Michael, but instead "would file the application

themselves." Manganella "cautioned the family that it was their responsibility

to obtain Medicaid benefits" for Michael. She also inquired whether Michael

had received, owned, or transferred any property during the preceding five years,

and was told "no."

      During the admission process, Nancy and Antoinette signed a series of

agreements and documents presented by plaintiff. We briefly describe three of

the agreements pertinent to the claims asserted in the complaint: the

ADMISSION AGREEMENT, the AGREEMENT TO PAY, and the PAYOR

AGREEMENT.4 Included in the thirteen causes of action of the complaint are

claims based in whole or in part on alleged breaches of these agreements.


4
  By identifying and describing these agreements, we do not suggest there were
not many other documents presented during the admission process that are
pertinent to the issues raised by the parties' pleadings.
                                                                         A-3197-18T1
                                       6
The ADMISSION AGREEMENT

      The ADMISSION AGREEMENT, which Antoinette and Nancy signed as

Michael's "Agent[s]" and Antoinette also signed as Michael's "Legal

Representative," explains a nursing home may not require a third-party

guarantee of payment for a nursing home's services. The agreement states:

"FEDERAL AND STATE LAWS PROHIBIT A NURSING HOME FROM

REQUIRING A THIRD[-]PARTY GUARANTEE OR PAYMENT TO THE

FACILITY AS A CONDITION OF ADMISSION, EXPEDITED ADMISSION,

OR CONTINUED STAY IN THE FACILITY."

      The ADMISSION AGREEMENT also provides: "A resident is considered

Private ("Private Pay") when no State or Federal program is paying for the

resident's Room & Board."

      The ADMISSION AGREEMENT further provides for the transition of a

resident from private-pay status to payment of his or her costs by Medicaid,

stating:

           When private funds are depleted the Resident or
           responsible party acting upon the [R]esident's behalf
           applies for Medicaid assistance. The application
           processing time can be lengthy. The Facility wants to
           ensure that, if the Resident runs out of private monies,
           he or she will be able to pay for the services provided
           by the Facility.


                                                                      A-3197-18T1
                                      7
            [Emphasis added.]

      In addition, the ADMISSION AGREEMENT imposes an obligation to

apply for Medicaid benefits where the nursing home resident requires coverage

under the Medicaid Assistance Program:

            If the Resident elects coverage under the Medicaid
            Assistance Program, the Resident or responsible party
            agrees to apply for the program at the appropriate
            Medicaid office. These actions must include, but are
            not limited to, taking any and all steps necessary, to the
            extent permitted by law, to ensure that the Resident's
            assets are within the required limits and that these
            assets remain within allowable limits for Medicaid
            assistance.

            [Emphasis added.]

      The ADMISSION AGREEMENT defines the rates a resident is obligated

to pay following the expiration or retroactive termination of his or her Medicaid

coverage: "If the Resident remains in the Facility after Medicaid coverage has

expired or been retroactively terminated or denied, the Resident shall pay

Facility charges as a Private[-]Pay resident such that the Resident shall pay

based upon private rates, charges and terms in effect at the time of service."

(Emphasis added.)




                                                                         A-3197-18T1
                                        8
The AGREEMENT TO PAY

     Antoinette and Nancy also signed an AGREEMENT TO PAY as Michael's

"Designated Representative[s] and/or Sponsor[s]." Michael did not sign the

agreement as the "Resident."    In part, the agreement makes provisions for

payment of a nursing home resident's charges by the "Designated

Representative" and "Sponsor." The AGREEMENT TO PAY states:

           I acknowledge and agree that I, as the Resident,
           Designated Representative and/or Sponsor, am
           responsible for and will pay for all charges, at the
           private pay rate for the room and board and all the
           ancillary charges incurred from admission until
           discharge or until another source of coverage becomes
           eligible in accordance with federal and state laws and
           regulations, including any amount not paid by any
           insurance plan or any other third[-]party coverage.

           [Emphasis added.]

The PAYOR AGREEMENT

     On Michael's admission date, Antoinette and Nancy also executed a

PAYOR AGREEMENT. The agreement provides the following "Information

Regarding a Personal Guarantee of Payment":

           The Facility does not require a third[-]party guarantee
           of payment to the facility as a condition of admission
           or expedited admission or continued stay in the facility.

           The Facility does require an individual who has legal
           access to a resident's income or resources available to

                                                                       A-3197-18T1
                                      9
            pay for facility care to sign a contract, without incurring
            personal liability, to provide facility payment from the
            resident's income or resources.

            [Emphasis added.]

      As indicated on the PAYOR AGREEMENT, Antoinette and Nancy

"decline[d]" to voluntarily guarantee payment "for services provided to"

Michael. However, they agreed, as plaintiff required, "to pay [Michael's] funds

to [plaintiff] for goods and services provided to [him] under the Admission

Agreement." The PAYOR AGREEMENT further states that by agreeing to

make payment from Michael's funds, neither Antoinette nor Nancy "assum[e]

personal liability for any payment except up to the amount of the income or

assets belonging to [Michael] over which [either] had, have or will have

authorized control."

The    AUTHORIZATION            TO     APPLY/APPEAL           FOR         MEDICAID

ELIGIBILITY

      On October 7, 2016, Antoinette and Nancy also signed the

AUTHORIZATION TO APPLY/APPEAL FOR MEDICAID ELIGIBILITY.

The document authorizes plaintiff "to file [on Michael's behalf] an application

for Long[-]Term Care Medicaid [benefits] with the Monmouth County Board of




                                                                             A-3197-18T1
                                       10
Social Services," obtain Michael's "financial records and statements needed" to

qualify for Medicaid benefits, and appeal from any denial of benefits.

Michael's Residency in Plaintiff's Nursing Home

      On October 7, 2016, Michael was admitted to plaintiff's nursing home

with a private-pay status. That is, payment for Michael's care was not covered

by Medicaid or Medicare.       Manganella later "reach[ed] out" to Antoinette,

Nancy, and Maryanne to determine the status of the Medicaid application.

Manganella suggested third-party services that assist in the Medicaid application

process, but she was told "the application would be handled by [an] attorney."

However, that did not occur. Manganella also offered Antoinette "assistance in

completing the application," but the offer was declined.

      At the time of Michael's admission to the nursing home, Antoinette,

Nancy, and Maryanne served as his guardians pursuant to the Chancery Division

order. On May 10, 2017, however, the court "discharged" Antoinette and Nancy

as Michael's guardians "for health reasons." Maryanne thereafter served as

Michael's sole guardian.

      In October 2017, one year after Michael's admission to the nursing home,

Maryanne first applied for Medicaid benefits on his behalf.                It was

"determined . . . Michael was clinically eligible for Medicaid benefits for skilled


                                                                           A-3197-18T1
                                       11
nursing home care," but the Monmouth County Board of Social Services

(MCBOSS) requested additional documentation to establish his financial

eligibility. MCBOSS established a deadline for submission of the requested

information and extended the deadline at Maryanne's request, but it denied the

application because the information was not supplied. MCBOSS later agreed to

re-evaluate the application if Maryanne supplied the requested information, but

the information was never supplied, and there is no evidence any further efforts

were made by Maryanne, Antoinette, or Nancy to obtain Medicaid benefits on

Michael's behalf.

      Michael obtained approval for Medicaid benefits effective September 21,

2018, almost two years after he was first admitted to plaintiff's facility.5

The Complaint, Answers and Counterclaims, and Motion Practice

      In August 2017, plaintiff filed a complaint, which was subsequently

amended on two occasions.        We summarize the allegations in the second

amended complaint because it was the operative complaint when the court

entered the orders challenged on appeal.




5
 The record does not reveal the process through which Michael finally obtained
Medicaid benefits.
                                                                               A-3197-18T1
                                       12
      In count one, the complaint asserts a claim against Michael for the sums

due.6 The remaining counts of the complaint are variously asserted against

Antoinette, Nancy, and Maryanne.

      Count two alleges plaintiff detrimentally relied on Antoinette's and

Nancy's representations they would apply for Medicaid benefits, and they failed

to apply for the benefits. Count three alleges Antoinette and Nancy violated the

PAYOR AGREEMENT by failing to use Michael's assets over which they had

control to pay for the nursing home services, and count four alleges they violated

the AGREEMENT TO PAY by failing to pay for the services provided to

Michael. Count five alleges they violated the ADMISSION AGREEMENT by

failing to apply for Medicaid benefits.

      Count six alleges Maryanne voluntarily assumed the duty to apply for

Medicaid benefits and negligently breached that duty. Count seven alleges

Antoinette, Nancy, and Maryanne interfered with plaintiff's prospective

economic advantage by failing to apply for Medicaid benefits, and count eight

asserts they wrongfully executed control over Michael's assets. In count nine,




6
  The disposition of plaintiff's cause of action against Michael is not an issue
on appeal.
                                                                          A-3197-18T1
                                       13
it is alleged defendants were unjustly enriched by failing to turn over to plaintiff

Michael's available assets for payment for the nursing home's services.

      Count     ten    avers     Antoinette   and     Nancy     "interfered      with

Michael['s] . . . contractual relationship with [plaintiff]." Count eleven alleges

Antoinette, Nancy, and Maryanne breached their fiduciary duty as guardians to

apply for Medicaid benefits for Michael's nursing home care. Count twelve

alleges defendants breached their duties as Michael's daughters to pay for his

care and count thirteen alleges they are liable for the costs of Michael's care

under N.J.S.A. 44:1-140.

      Plaintiff received a $9,600 check signed by Antoinette at the time of

Michael's admission, and thereafter plaintiff received only his social security

income in payment for its services. Plaintiff's accounts receivable supervisor,

Rosemarie Barruos, certified plaintiff provided $212,992.03 in services to

Michael, plaintiff received only $31,699 on his behalf, and plaintiff was owed

$181,293.03 for the outstanding balance.

      Antoinette initially filed a pro se answer to the complaint generally

denying the allegations.       Nancy filed an answer and a crossclaim against

Maryanne, alleging she breached her duties as guardian by failing to obtain

Medicaid benefits for Michael.        Nancy also filed a counterclaim alleging


                                                                              A-3197-18T1
                                        14
plaintiff's attempt to impose liability upon her "constitute[d] an unfair, deceptive

and/or fraudulent trade and/or commercial practice" (count one); plaintiff

violated   "the   Nursing     Home    Reform      Act   of   1987, . . . 42   U.S.C.

§§ 1395i(3)(c)(5)(A)(ii) [and] 1396r(c)(5)(A)(ii)" (count two); plaintiff violated

the New Jersey Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -20, (count

three); and plaintiff engaged in misrepresentation (count four).                  The

counterclaim further alleges plaintiff's actions were willful and wanton (count

five), and the contracts upon which plaintiff's claims were based are

unenforceable (count six).

      After she obtained counsel, Antoinette filed an amended answer to the

complaint, and a counterclaim and crossclaim identical to those asserted on

Nancy's behalf.    Maryanne also filed an answer, but it did not include a

counterclaim or crossclaim.

      In April 2018, Nancy filed an amended answer, counterclaim, and

crossclaim. The counterclaim added causes of action alleging plaintiff failed to

mitigate its damages by failing to apply for Medicaid benefits on Michael's

behalf (count seven), and plaintiff was contributorily negligent (count eight).

The amended crossclaim added a claim that Antoinette breached her duty as the

"point person" for Michael's financial affairs.


                                                                              A-3197-18T1
                                        15
      On April 27, 2018, the court suppressed Antoinette's and Maryanne's

answers without prejudice for failing to provide discovery. Antoinette's answer

was reinstated on June 22, 2018.

      Maryanne later filed a motion to reinstate her answer. Plaintiff opposed

the motion and cross-moved to dismiss the answer with prejudice. Maryanne

supplied some of the delinquent discovery. Plaintiff withdrew its motion to

suppress Maryanne's answer, but it opposed her motion to reinstate the answer

unless she supplied fully responsive discovery responses. On August 3, 2018,

the court entered an "ORDER GRANTING MOTION TO VACATE

DISMISSAL" of Maryanne's answer, which allowed reinstatement of

Maryanne's answer if she supplied outstanding discovery within thirty days.

      On August 7, 2018, plaintiff filed its second amended complaint, and, on

the same day, Antoinette filed an answer and counterclaim and moved for

summary judgment on plaintiff's claims. The following day, plaintiff requested

that Antoinette file more specific answers to interrogatories. A week later,

Nancy filed an answer, counterclaim, and crossclaim, as well as a summary

judgment motion nearly identical to Antoinette's.

      On August 29, 2018, plaintiff filed a motion to extend discovery. Plaintiff

asserted the extension was required because plaintiff was awaiting complete


                                                                         A-3197-18T1
                                      16
discovery responses from Antoinette and it had a pending motion to compel

discovery from Nancy. Plaintiff also noted the second amended complaint had

only been filed on August 7, 2018. Plaintiff further indicated Antoinette's and

Nancy's summary judgment motions were pending, with Antoinette's summary

judgment motion scheduled for oral argument on September 14, 2018, and oral

argument on Nancy's summary judgment motion not yet scheduled.

      In September, Maryanne filed a summary judgment motion that was

essentially identical to her sisters' pending motions. On September 14, 2018,

the court denied plaintiff's motion to extend discovery and, a few days later,

scheduled the matter for trial on December 3, 2018.

      Plaintiff subsequently moved for reconsideration of the court's order

denying the requested discovery extension, and later filed a motion to strike

Maryanne's answer for failure to comply with the August 3, 2018 order

conditioning reinstatement of her answer on her supplying outstanding

discovery. The trial date was subsequently adjourned to January 22, 2019.

      On December 5, 2018, the court heard oral argument on the following

motions: Antoinette's, Nancy's, and Maryanne's motions for summary judgment

and for attorney's fees; plaintiff's motion to strike Maryanne's answer; plaintiff's




                                                                            A-3197-18T1
                                        17
motion for reconsideration of the court's order denying the motion for a

discovery extension; and plaintiff's motion to file a third amended complaint.

      After hearing oral argument, the court granted defendants' summary

judgment motions. The court determined plaintiff's causes of action were barred

by N.J.S.A. 30:13-3.1(a)(2) because the statute precluded the imposition of

personal liability against Antoinette, Nancy, and Maryanne for nursing home

services provided to Michael. The court found the statute "prohibits plaintiff

from seeking payment for outstanding bills directly from . . . defendant[s']

assets."

      The court further found Antoinette's and Nancy's exercise of the option in

the PAYOR AGREEMENT to not guarantee payment for plaintiff's services was

not "preempted" by any provision in the ADMISSION AGREEMENT

suggesting they had personal liability for sums due for plaintiff's services to

Michael. The court denied defendants' requests for attorney's fees, finding the

award was discretionary under Rule 1:10-3 and the requested award was not

"appropriate."

      The court denied plaintiff's motion to strike Maryanne's answer. The court

concluded the motion was moot because it granted Maryanne's summary

judgment motion.


                                                                        A-3197-18T1
                                      18
      The court further denied plaintiff's motion for reconsideration of its order

denying the requested discovery extension. The court found plaintiff failed to

demonstrate the denial of the initial motion was palpably incorrect or founded

on an irrational basis, or that the court failed to consider probative evidence.

The court also denied plaintiff's motion to file a third amended complaint. As a

result of the court's disposition of the motions, the only claims remaining were

Antoinette's and Nancy's counterclaims against plaintiff. 7

      Plaintiff moved for summary judgment on the outstanding counterclaims.

On March 13, 2019, the court granted plaintiff's motion and entered an order

awarding plaintiff summary judgment on the counterclaims.

The Appeals

      As noted, plaintiff appeals from the December 5, 2018 orders granting

defendants summary judgment, denying its request for an extension of discovery

and for reconsideration of the denial, and denying its motion to suppress

Maryanne's answer. Antoinette appeals from the March 13, 2019 order granting

plaintiff's motion for summary judgment on her counterclaim and the December


7
  The record does not include an answer with a crossclaim filed on Maryanne's
behalf in response to the second amended complaint. Maryanne filed a motion
for summary judgment in response to the complaint and, therefore, did not have
a pending counterclaim after her summary judgment motion was granted.


                                                                          A-3197-18T1
                                      19
5, 2018 order denying her request for an award of attorney's fees under N.J.S.A.

30:13-4.2 and -8. Maryanne and Nancy appeal from the December 5, 2018 order

denying their motion for attorney's fees.8

                                       II.

      We first consider plaintiff's appeal from the court's orders granting

defendants summary judgment.         We review an order granting summary

judgment de novo, applying the same standard as the trial court. Globe Motor

Co. v. Igdalev, 225 N.J. 469, 479 (2016). We are required to determine whether,

viewing the facts in the light most favorable to the non-moving party, the movant

has demonstrated there are no genuine disputes as to any material facts and the

movant is entitled to judgment as a matter of law. R. 4:46-2(c); Brill, 142 N.J.

at 540. "A trial court's interpretation of the law and the legal consequences that

flow from established facts are not entitled to any special deference."

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      Plaintiff argues the order granting defendants summary judgment must be

reversed because the court erred by finding "the plain language of N.J.S.A.

30:13-3.1(a)(2) shields . . . defendants from [personal] liability [and] prohibits



8
   In A-3526-18, plaintiff cross-appealed from the same orders that are the
subject of its appeal in A-3271-18.
                                                                          A-3197-18T1
                                       20
third parties from incurring liability for bills of nursing home residen ts."

Plaintiff claims the statute prohibits a nursing home only from "requiring a

third[-]party guarantee of payment." Plaintiff further argues its claims against

defendants are not barred by N.J.S.A. 30:13-3.1(a)(2) because they are founded

on tortious conduct and breaches of contractual obligations that are either not

guarantees of payment or were not required.

      When interpreting a statute, we are required to determine "the intent of

the Legislature." Hardy ex rel. Dowdell v. Abdul-Matin, 198 N.J. 95, 101

(2009). A court must first consider the statute's plain language because that is

the "best indicator of [legislative] intent," DiProspero v. Penn, 183 N.J. 477, 492

(2005), and we must "ascribe to the statutory words their ordinary meaning and

significance, and read them in context with related provisions so as to give sense

to the legislation as a whole," Hardy, 198 N.J. at 101 (citing DiProspero, 183

N.J. at 492); see also Wilson ex rel. Manzano v. City of Jersey City, 209 N.J.

558, 572 (2012).

      A court "will not presume that the Legislature intended a result different

from what is indicated by the plain language or add a qualification to a statute

that the Legislature chose to omit." Tumpson v. Farina, 218 N.J. 450, 467-68

(2014). If the words of a statute are clear, a court should not infer a meaning


                                                                           A-3197-18T1
                                       21
other than what is plainly written, see Hardy, 198 N.J. at 101, and "the inquiry

is over," In re T.B., 236 N.J. 262, 274 (2019) (quoting State v. Harper, 229 N.J.

228, 237 (2017)). It is only where "the plain language is ambiguous [that] we

consider extrinsic interpretative aids, including legislative history." State v.

S.B., 230 N.J. 62, 68 (2017).

      "[T]he NHA serves to complement the federal Nursing Home Reform Act,

42 U.S.C.A. § 1396r, Congress's statutory scheme intended to protect nursing

home residents and their families." Manahawkin Convalescent v. O'Neill, 217

N.J. 99, 116 (2014). Under federal law, "a nursing facility must . . . not require

a third party guarantee of payment to the facility as a condition of admission (or

expedited admission) to, or continued stay in, the facility . . . ." 42 U.S.C.

§ 1396r(c)(5)(A)(ii).   That federal statute, however, does not "prevent[] a

facility from requiring an individual, who has legal access to a resident's income

or resources available to pay for care in the facility, to sign a contract (without

incurring personal financial liability) to provide payment from the resident's

income or resources for such care." Id. § 1396r(c)(5)(B)(ii). As explained by

the Court in Manahawkin Convalescent, "federal law has long barred nursing

homes accepting either Medicaid or Medicare from compelling third party

guarantees of resident payment, but permits such facilities to require individuals


                                                                           A-3197-18T1
                                       22
with legal access to the resident's assets to pay for the resident's care with such

assets." 217 N.J. at 116.

      In 1997, our State "Legislature amended the NHA to add language similar

to" the federal statutory provisions. Id. at 117; see also L. 1997, c. 241, § 3.

The amendment, which is codified in N.J.S.A. 30:13-3.1(a)(2), provides in

pertinent part as follows:

            A nursing home shall not, with respect to an applicant
            for admission or a resident of the facility:
             ....

            (2) require a third[-]party guarantee of payment to the
            facility as a condition of admission or expedited
            admission to, or continued residence in, that facility;
            except that when an individual has legal access to a
            resident's income or resources available to pay for
            facility care pursuant to a durable power of attorney,
            order of guardianship or other valid document, the
            facility may require the individual to sign a contract to
            provide payment to the facility from the resident's
            income or resources without incurring personal
            financial liability.

            [N.J.S.A. 30:13-3.1(a)(2).]

"This provision applies only 'to those distinct parts of a nursing home certified

to participate in the Medicare or Medicaid program.'"                Manahawkin

Convalescent, 217 N.J. at 117 (quoting N.J.S.A. 30:13-3.1(c)). Plaintiff is a




                                                                           A-3197-18T1
                                       23
nursing home certified to participate in the Medicaid program, and it is subject

to the statute's requirements.

      In granting summary judgment to defendants, the court did not separately

analyze plaintiff's numerous causes of action. Instead, the court determined

N.J.S.A. 30:13-3.1(a)(2) broadly prohibits third-party personal liability for

monies owed to a nursing home for a resident's care. The court concluded

"Manahawkin [Convalescent] prohibits plaintiff from seeking payment for

outstanding bills directly from [a third party's] assets."

      We disagree with the motion court's reliance on Manahawkin

Convalescent because in that case the Court considered a limited and different

issue than the one presented by defendants' summary judgment motions. In

Manahawkin Convalescent, a nursing home brought a breach of contract action

against the daughter of a nursing home resident seeking sums due for her

mother's care. Id. at 105. At the time of her mother's admission, the defendant

signed an agreement providing that she, as the "Responsible Party," and her

mother "shall pay" the plaintiff's bills for caring for the resident. Id. at 108. The

plaintiff had also provided the defendant with a form stating the plaintiff "could

not require [the defendant] to guarantee payment from her own assets as a

condition of her mother's admission to the facility." Id. at 106.


                                                                             A-3197-18T1
                                        24
      The defendant filed a counterclaim alleging the nursing home violated the

NHA, the CFA, and the Truth-in-Consumer Contract, Warranty, and Notice Act,

N.J.S.A. 56:12-14 to -18, by seeking to collect monies from her personal assets

based on a contract that violated the NHA. Id. at 105-06. The Court determined

the plaintiff did not violate the NHA because: the contract did not require the

defendant to "commit[] . . . her personal assets to pay for the resident's care";

the form provided to the defendant limited her obligation to pay for the services

only from her mother's assets; and the plaintiff, which had withdrawn its claim

for the sums due, indicated its collection efforts were limited only to the

resident's assets over which the defendant exercised control. Id. at 119. The

Court concluded the plaintiff sought relief based on a contract that was expressly

permitted by N.J.S.A. 30:13-3.1(a)(2) because the statute authorizes a nursing

home to "require" a third party to agree to provide payment from the resident's

"personal funds" without incurring personal liability. Id. at 120.

      In Manahawkin Convalescent, the Court was required to determine only

whether a contract obligating a third party to make payments for a resident's care

from the resident's assets violated N.J.S.A. 30:13-3.1(a)(2). The Court was not

presented with, and did not decide, the broader issue presented here: whether

N.J.S.A. 30:13-3.1(a)(2) prohibits the imposition of personal liability on a thir d


                                                                           A-3197-18T1
                                       25
party based on contractual obligations that are not guarantees of payment and

based on other tort-based theories of liability. To resolve that issue, we turn, as

we must, to the statute's plain language. DiProspero, 183 N.J. at 492.

      N.J.S.A. 30:13-3.1(a)(2) is comprised of two parts.        In the first, the

Legislature defined the type of agreement a nursing home is prohibited from

requiring as a condition of a resident's admission or continued residence in a

nursing home. The statute bars a nursing home from "requir[ing] a third party

guarantee of payment to the facility as a condition of [a resident's] admission or

expedited admission to, or continued residence in, that facility." N.J.S.A. 30:13-

3.1(a)(2). "A guarantee is a collateral engagement to answer for the debt, default

or miscarriage of another person." Black's Law Dictionary 849 (11th ed. 2019)

(quoting Henry Anselm de Colyar, A Treatise on the Law of Guarantees and of

Principal & Surety 1 (3d ed. 1897)); see, e.g., Regions Bank v. Legal Outsource

PA, 936 F.3d 1184, 1191 (11th Cir. 2019) (A "guaranty" is "a promise by a

guarantor to answer for the payment of some debt if the person liable in the first

instance is unable to pay.").

      The plain language of the statute is in accord with the ordinary definition

of guarantee; it prohibits requiring a "guarantee of payment." N.J.S.A. 30:13-

3.1(a)(2). Thus, the plain language of the first section of N.J.S.A. 30:13-


                                                                           A-3197-18T1
                                       26
3.1(a)(2) bars a nursing home from requiring that a third party guarantee the

resident's payment for a nursing home's services as a condition of the resident's

admission or continued residence.

      Application of the statute is not, however, limited to formal "guarantees

of payment" or agreements designated as such. In Manahawkin Convalescent,

the Court considered a third party's contractual obligation to pay the costs of a

nursing home resident's care as an agreement within the coverage of N.J.S.A.

30:13-3.1(a)(2), and explained the agreement was unenforceable unless the third

party's liability was limited to "payment of [the resident's] bills using [the

resident's] assets." 217 N.J. at 118-19. It would have been unnecessary for the

Court to conduct the analysis of the agreement's enforceability under the second

part of the statute unless it determined the third party's agreement to pay

constituted a "guarantee of payment" under the statute's first part. See, e.g.,

Manor of Lake City, Inc. v. Hinners, 548 N.W.2d 573, 575-76 (Iowa 1996)

(finding an "agreement-to-pay provision" in a nursing home admission

agreement violates the Nursing Home Reform Act if it requires a third party to

assume personal financial liability as a condition of a resident's admission);

Podolsky v. First Healthcare Corp., 58 Cal. Rptr. 2d 89, 97 (Cal. App. Div.

Super. Ct. 1996) (noting the purpose of the Nursing Home Reform Act was to


                                                                         A-3197-18T1
                                      27
prohibit nursing homes from requiring a third party to "assume personal

responsibility for any cost of the resident's care" regardless of whether the

person was a "responsible party" or a "third party guarantor"). Thus, the first

part of N.J.S.A. 30:13-3.1(a)(2) prohibits a nursing home from requiring a third-

party guarantee of payment—including direct agreements to pay—as a condition

of a resident's admission or continued residence in a facility.      The statute

prohibits nothing else.

      The statute's first part does not prohibit a nursing home from requiring

any other third-party obligations as a condition of a resident's admission or

continued residence.      We may assume because the Legislature chose to

specifically identify the proscribed condition—required guarantees of

payment—it did not intend to prohibit a nursing home from requiring that a third

party agree to other obligations as conditions of a resident's admission to, or

continued residence in, a facility. See DiProspero, 183 N.J. at 493 (explaining

a court is "enjoined from presuming that the Legislature intended a result

different from the wording of the statute"). We may not "add[] a qualification"

to a statute that the Legislature has "omitted." Ibid.

      The second part of the statute does not expand the nature or scope of the

limitations imposed in the first. The second part merely provides a limited and


                                                                         A-3197-18T1
                                       28
defined exception to the prohibition against requiring guarantees of payment.

Specifically, it allows a nursing home to require individuals, such as Antoinette

and Nancy here, who have "legal access to a resident's income or resources

available to pay for facility care pursuant to . . . [an] order of guardianship . . . to

sign a contract to provide payment to the facility from the resident's income or

resources without incurring personal financial liability."9          N.J.S.A. 30:13-

3.1(a)(2). That is, the statute's second part allows a nursing home to require a

third-party agreement to pay for a resident's care that, absent an exception,

would constitute a prohibited "guarantee of payment." It permits an agreement

to pay only from the resident's income and assets without the third party

incurring any personal financial liability. See Manahawkin Convalescent, 217

N.J. at 119-20 (finding a third party's agreement to pay for the resident's care

did not violate N.J.S.A. 30:13-3.1(a)(2) because the agreement required the third

party to pay only from the resident's income and resources).

       Defendants read the exception in the second part of N.J.S.A. 30:13-

3.1(a)(2), and especially the phrase "without incurring personal financial

liability," as requiring the conclusion that a third party can never have personal

liability for the resident's costs, even if the third party violates a duty unrelated


9
    Maryanne did not sign any of the agreements at issue.
                                                                               A-3197-18T1
                                         29
to an agreement to pay for the resident's care. That interpretation ignores the

statute's plain language and the context of the phrase in the statute.

      Moreover, we are confident that if the Legislature intended to grant the

broad immunity from personal liability the court found, and which defendants

urge, it would have done so more clearly and directly. Instead, the plain and

unambiguous language of the exception in N.J.S.A. 30:13-3.1(a)(2) simply

means an individual may be required to agree "to provide payment to the facility

from the resident's income or resources," but, by doing so, the individual does

not become personally liable—or guarantee payment of—the sums due for the

resident's care.

      In sum, the statute provides only that a nursing home may not require a

third-party guarantee of payment as a condition of a nursing home resident's

admission or continued residence. A nursing home, however, may require that

an individual who has control over a resident's income and assets agree to pay

for the resident's care from that income and those assets without incurring any

personal financial liability. The statute does not prohibit a nursing home from

requiring that an individual enter into an agreement other than a guarantee of

payment, and the statute does not immunize individuals from personal liability




                                                                         A-3197-18T1
                                       30
based on contractual obligations undertaken that are not proscribed by N.J.S.A.

30:13-3.1(a)(2), or that are founded on alleged tortious conduct.

      Defendants assert there are good policy reasons to provide broad

protection from personal liability for third parties who have responsibility for

individuals in need of nursing home care.           However, the Legislature has

determined, at least in N.J.S.A. 30:13-3.1(a)(2), that the protection of third

parties is limited to the prohibition against requiring guarantees of payment,

with a single exception allowing a requirement that the third party pay the sums

due for care from the resident's income and assets without incurring personal

liability. We cannot extend the protections of the statute beyond that which the

Legislature deemed appropriate to provide, see DiProspero, 183 N.J. at 492, and

we must apply the statute's plain language, see Hardy, 198 N.J. at 101.

      The court granted defendants' motions for summary judgment based on its

determination that N.J.S.A. 30:13-3.1(a)(2) bars imposition of any personal

financial liability against third parties for costs of a nursing home resident's care.

For the reasons we have explained, that is not the case. We therefore reverse

the court's orders granting summary judgment on plaintiff's claims against

defendants.




                                                                              A-3197-18T1
                                        31
      By reversing the summary judgment awards, we do not preclude

defendants from arguing or asserting as a defense that one or more of plaintiff's

claims should fail as a matter of law because they are founded on an agreement

or agreements that are unenforceable under N.J.S.A. 30:13-3.1(a)(2).

Defendants are free to make such arguments and assert all available defenses to

plaintiff's asserted claims as this matter continues in the trial court.

      Plaintiff's claims are founded on a myriad of documents that comprise

what appears to be a complex and, in some respects, seemingly inconsistent set

of terms and conditions.      For example, and not by way of limitation, the

AGREEMENT TO PAY includes a provision in which Antoinette and Nancy

agree to pay for Michael's care, but, in the PAYOR AGREEMENT, they

exercise an option, presented by plaintiff, not to accept any personal financial

liability for costs of Michael's care. We do not offer an opinion on this apparent

conflict or on any other issues concerning the terms of any alleged agreement

between the parties. We note it only as an example of the many terms and

conditions presented at the time of Michael's admission and upon which

plaintiff's various claims are based.

      The court resolved the conflict between the two agreements in conclusory

fashion, finding the PAYOR AGREEMENT was not "preempted" by the


                                                                           A-3197-18T1
                                        32
AGREEMENT TO PAY. The court's conclusion is untethered to any findings

of fact, and the court otherwise did not make any findings defining the terms of

the parties' agreement and the circumstances under which it was made.

      It is not possible to determine the enforceability of an agreement under

N.J.S.A. 30:13-3.1(a)(2) unless the agreement's terms and conditions and the

circumstances under which the agreement was made are determined. Where, as

here, there are numerous documents with conflicting provisions that allegedly

comprise the agreement upon which a plaintiff's causes of action are based,

findings of fact as to the terms of the agreement must first be made. We will

not make such findings for the first time on appeal, see Est. of Doerfler v. Fed.

Ins. Co., 454 N.J. Super. 298, 302 (App. Div. 2018), and we do not offer an

opinion as to whether the summary judgment record presents undisputed

material facts permitting a determination of the precise terms of any purported

agreement upon which plaintiff relies in support of its claims.

      We observe, however, that an agreement to make an application for

Medicaid benefits on Michael's behalf is not a guarantee of payment or an

agreement to pay proscribed by N.J.S.A. 30:13-3.1(a)(2).          By making any

purported agreement to apply for Medicaid payments, neither Antoinette,

Nancy, nor Maryanne guaranteed payment for the costs of Michael's nursing


                                                                         A-3197-18T1
                                      33
home care or agreed to pay those costs. Thus, any such agreement, if proven,

does not run afoul of N.J.S.A. 30:13-3.1(a)(2) and is not unenforceable under its

terms. An agreement to apply for Medicaid benefits is just that—a commitment

to assist the resident in obtaining Medicaid benefits so those benefits pay for his

or her care. A failure to honor that commitment does not convert an agreement

to apply for Medicaid benefits into a guarantee of payment or an agreement to

pay the resident's costs of care under N.J.S.A. 30:13-3.1(a)(2).         See, e.g.,

Meadowbrook Ctr., Inc. v. Buchman, 90 A.3d 219, 234, 241 (Conn. App. Ct.

2014) (finding an agreement requiring a third party to apply for Medicaid

benefits for a nursing home resident does not fall within 42 U.S.C.

§ 1396r(c)(5)(A)'s proscription against requiring "a third[-]party guarantee of

payment . . . as a condition of admission . . . to, or continued stay in, the

facility"). To otherwise interpret N.J.S.A. 30:13-3.1(a)(2) would impermissibly

expand the statute's coverage well beyond the limited proscriptions established

by its plain and unambiguous language.

      We offer no opinion on the merits of any of plaintiff's claims or the

defenses to them.      We reverse the court's summary judgment award to

defendants without prejudice and remand for further proceedings. Any and all

claims and defenses shall be addressed by the trial court on remand in


                                                                           A-3197-18T1
                                       34
accordance with its management of the case and based upon the record

presented.

                                      III.

      Plaintiff next contends the court erred by denying its motions to suppress

Maryanne's answer. Plaintiff also argues Maryanne's answer was suppressed at

the time she filed her summary judgment motion, and, for that reason, she should

have been barred from prosecuting that motion.

      A trial court's discovery rulings will not be disturbed "absent an abuse of

discretion or a mistaken understanding of the applicable law." Bayer v. Twp. of

Union, 414 N.J. Super. 238, 272-73 (App. Div. 2010) (citing Payton v. N.J. Tpk.

Auth., 148 N.J. 524, 559 (1997)). Although "[i]t is well-established that the

main objective of the two-tier sanction process in Rule 4:23-5 is to compel

discovery responses rather than to dismiss the case," A & M Farm & Garden

Ctr. v. Am. Sprinkler Mech., LLC, 423 N.J. Super. 528, 534 (App. Div. 2012),

a decision "to grant or deny a motion to reinstate a [pleading] lies within the

sound discretion of the trial court," St. James AME Dev. Corp. v. City of Jersey

City, 403 N.J. Super. 480, 484 (App. Div. 2008).

      The court interpreted its August 3, 2018 order as having "granted

[Maryanne's] motion to reinstate her answer" subject to her provision of


                                                                         A-3197-18T1
                                      35
responses to interrogatories within thirty days. Plaintiff also understood the

August 3, 2018 order resulted in the reinstatement of Maryanne's answer;

plaintiff moved to suppress the answer due to Maryanne's failure to provide the

outstanding discovery. Such a motion would have been unnecessary if, as

plaintiff now contends, the August 3, 2018 order had already suppressed the

answer.

      In any event, it appears that both the court and counsel understood the

answer was reinstated by the August 3, 2018 order. Based on that shared

understanding, the court determined there was no need to decide the merits of

plaintiff's motion to suppress the answer because Maryanne was otherwise

entitled to judgment as a matter of law on plaintiff's claims. We find no error

or abuse of discretion in the court's findings and determinations, and we affirm

the order denying plaintiff's motion. On remand, however, plaintiff may move

for appropriate relief based on any deficiencies in Maryanne's responses to

outstanding discovery demands or any alleged lack of compliance with the

court's prior orders.

      Plaintiff also contends the court erred by denying its motion for an

extension of the discovery period. We agree.




                                                                        A-3197-18T1
                                      36
      Plaintiff sought an extension of the discovery period at least in part based

on the restoration of Maryanne's and Nancy's pleadings, which had been

suppressed.   Rule 4:24-1(c) provides that "[o]n restoration of a pleading

dismissed pursuant to . . . [Rule] 4:23-5(a)(1) or if good cause is otherwise

shown, the court shall enter an order extending discovery." Thus, a court is

required to enter an order extending discovery following the restoration of a

pleading. Pressler & Verniero, Current N.J. Court Rules, cmt. 3 on R. 4:24-1

(2020) ("[Rule 4:24-1(c)] makes clear the discovery consequences when a

pleading dismissed without prejudice under . . . [Rule] 4:23-5[(a)(1)] has been

restored, namely, the court is obliged to fix a discovery period by order

specifying the date on which described discovery is to be completed and such

other terms as may be appropriate." (emphasis added)).

      The court erred by failing to comply with the Rule's mandate following

the restoration of Nancy's and Maryanne's respective pleadings. We therefore

reverse the court's order denying plaintiff's request for an extension of

discovery. On remand, the court shall address the status of discovery and, in its




                                                                          A-3197-18T1
                                      37
discretion, order an appropriate extension of the discovery period based on the

record presented. 10

                                       IV.

        Defendants appeal from the court's orders denying their requests for

attorney's fees. It is unnecessary to address the merits of defendants' argument.

The requests were founded on the premise that plaintiff's claims were barred as

a matter of law by N.J.S.A. 30:13-3.1(a)(2), and, therefore, defendants were

entitled to summary judgment. We have reversed the court's order granting

defendants summary judgment, and, as result, the factual underpinning for

defendants' requests for attorney's fees is no longer extant. We therefore vacate

the orders denying defendants' attorney's fees requests. Defendants may renew

their requests based on the outcome of the remand proceedings, and the court

shall consider such requests based on the arguments and record presented at that

time.

        Antoinette also argues the court erred by granting plaintiff's motion for

summary judgment on the claims asserted in her counterclaim. In its decision



10
   Our reversal of the court's order denying plaintiff's motion for an extension
of discovery renders it unnecessary to address plaintiff's motion for
reconsideration of the order.


                                                                         A-3197-18T1
                                       38
from the bench on plaintiff's motion, the court provided a long and detailed

recitation of the parties' arguments but did not make any findings of fact or

conclusions of law as required by Rule 1:7-4. Instead, the court simply stated,

plaintiff's "motion [for summary judgment] is granted."

      As we explained in Great Atlantic & Pacific Tea Co. v. Checchio, "[a]

trial judge is obliged to set forth factual findings and correlate them to legal

conclusions. Those findings and conclusions must then be measured against the

standards set forth in Brill[, 142 N.J. at 540]." 335 N.J. Super. 495, 498 (App.

Div. 2000). "Although our standard of review from the grant of a motion for

summary judgment is de novo, our function as an appellate court is to review

the decision of the trial court, not to decide the motion tabula rasa." Est. of

Doerfler, 454 N.J. Super. at 301-02 (citation omitted). The court did not make

any findings of fact or conclusions of law in accordance with Rule 1:7-4

supporting its grant of plaintiff's motion for summary judgment on Antoinette's

counterclaim. We therefore vacate the court's order granting plaintiff summary

judgment on the counterclaim and remand for further proceedings on the motion.

      In summary, in A-3271-18, we reverse the court's orders granting

defendants' motions for summary judgment and denying plaintiff's request for

an extension of the discovery period. We affirm the order denying plaintiff's


                                                                        A-3197-18T1
                                      39
motion to strike Maryanne's answer.         In A-3197-18, we vacate the orders

granting plaintiff summary judgment on Antoinette's counterclaim and denying

Antoinette's request for attorney's fees award under N.J.S.A. 30:13-4.2 and -8,

and we remand for further proceedings. In A-3526-18, we vacate the court's

order denying Maryanne's and Nancy's requests for attorney's fees.11 We remand

the matters for further proceedings consistent with this opinion. We do not

retain jurisdiction.




11
   Nancy does not appeal from the court's order granting plaintiff's motion for
summary judgment on her counterclaim, see Campagna ex rel. Greco v. Am.
Cyanamid Co., 337 N.J. Super. 530, 550 (App. Div. 2001) (refusing to review
on appeal an order not listed in the notice of appeal), and she does not argue the
court erred by granting the motion, see Sklodowsky v. Lushis, 417 N.J. Super.
648, 657 (App. Div. 2011) (holding "[a]n issue not briefed on appeal is deemed
waived"). We therefore do not address the order granting plaintiff summary
judgment on Nancy's counterclaim, and on remand Nancy is precluded fro m
prosecuting the counterclaim.
                                                                          A-3197-18T1
                                       40